[Cite as State v. Glenn, 2014-Ohio-4084.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                      No. 100726



                                      STATE OF OHIO

                                                     PLAINTIFF-APPELLEE

                                               vs.

                                     TALBERT GLENN
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-572653-A

        BEFORE: Stewart, J., E.A. Gallagher, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                    September 18, 2014
ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 218
Northfield, OH 44067


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Nicole Ellis
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1}    In March 2013, defendant-appellant Talbert Glenn was charged with

aggravated burglary — a first-degree felony, and burglary — a second-degree felony, in

connection with entering the home of a family while he was intoxicated. Glenn pleaded

guilty to attempted burglary, a third-degree felony, and the trial court sentenced him to 36

months in prison. On appeal in his sole assignment of error, Glenn argues that the trial

court erred by imposing the maximum sentence and failing to make the required findings

under R.C. 2929.11 and 2929.12. Finding no merit to Glenn’s arguments, we affirm the

trial court’s judgment.

       {¶2} We review felony sentences under the standard set forth in R.C.

2953.08(G)(2). This provision states in pertinent part:

       The court hearing an appeal * * * shall review the record, including the
       findings underlying the sentence or modification given by the sentencing
       court.

       The appellate court may increase, reduce, or otherwise modify a sentence
       that is appealed under this section or may vacate the sentence and remand
       the matter to the sentencing court for resentencing. The appellate court’s
       standard for review is not whether the sentencing court abused its
       discretion. The appellate court may take any action authorized by this
       division if it clearly and convincingly finds either of the following:

       (a) That the record does not support the sentencing court’s findings under
       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of
       section 2929.14, or division (I) of section 2929.20 of the Revised Code,
       whichever, if any, is relevant;

       (b) That the sentence is otherwise contrary to law.
       {¶3} Generally, a defendant’s prison sentence is not contrary to law when the

sentence is within the permissible range, and the court’s journal entry states that it

“considered all required factors of the law” and “finds that prison is consistent with the

purposes of R.C. 2929.11.”          State v. May, 8th Dist. Cuyahoga No. 99064,

2013-Ohio-2697, ¶ 16.     Any sentence imposed within that range, after considering all

the sentencing factors, is presumptively valid.   State v. Collier, 8th Dist. Cuyahoga No.

95572, 2011-Ohio-2791, ¶ 15, citing State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856,

845 N.E.2d 470.

       {¶4} Under R.C. 2929.14(A)(3)(b), the prison term that the court may impose for a

third-degree felony conviction is 9, 12, 18, 24, 30, or 36-months. Glenn’s sentence is

within the statutory range.   Therefore, his sentence is presumptively valid.

       {¶5} R.C. 2929.11 states that the overriding purposes of felony sentencing are to

protect the public from future crime by the offender and others and to punish the offender

using the minimum sanctions that the court determines accomplish those purposes

without imposing an unnecessary burden on state or local government resources.         See

R.C. 2929.11(A).     R.C. 2929.12 gives the court discretion to determine the most

effective way to comply with these overriding purposes when imposing a sentence.

However, in exercising this discretion, the court must consider factors relating to the

seriousness of the offender’s conduct and factors relating to the likelihood of recidivism,

along with any other factors that are relevant to achieving the purposes and principles of

sentencing.
      {¶6} Glenn asserts that when the court sentenced him, it did not consider the

principles and purposes of sentencing or the seriousness and recidivism factors.

Specifically, he argues that the court failed to consider the level of seriousness of his

crime and did not note that the sentence imposed was necessary to protect the public from

future crimes.   Glenn further argues that the court failed to find that the sentence

imposed was not disproportionate to the crime committed and that the court did not

specify why community control sanctions were not appropriate under the circumstances.

Glenn believes that the court should have considered as factors mitigating his conduct his

mental health and substance abuse issues.       Finally, Glenn states that the trial court

should have considered the fact that he has the support of family members who would

help him manage his substance abuse issues.

      {¶7} At sentencing, the court stated, “[a]ll right.   The court has considered all this

information, all the principles and purposes of felony sentencing, all the appropriate

recidivism and seriousness factors.”     This statement is also reflected in the court’s

journal entry. We have found that the trial court satisfies its duty under the statutes by

indicating that it has considered the relevant sentencing factors. State v. Saunders, 8th

Dist. Cuyahoga No. 98379, 2013-Ohio-490, ¶ 4. The court need not go through each

factor on the record.   The court must only acknowledge that it has complied with its

statutory duty to consider the factors and no further elaboration is required. State v.

Pickens, 8th Dist. Cuyahoga No. 89658, 2008-Ohio-1407, ¶ 6.
       {¶8}    What Glenn is actually arguing is that the court did not give enough weight

to mitigating factors such as his drug and alcohol abuse prior to imposing sentence. This

argument fails because the trial court is not obligated to give any particular weight or

consideration to any sentencing factor. State v. Wright, 8th Dist. Cuyahoga No. 100433,

2014-Ohio-3230,  18.

       {¶9} In Wright, the defendant argued that his sentence was improper because the

trial court failed to consider his impaired functioning and substance abuse issues at

sentencing.    We rejected this argument and affirmed the sentence finding that an

argument that the court weighed the various sentencing factors differently than the

manner urged by the defendant was insufficient to support a finding that the sentence was

improper. Id.

       {¶10}    Furthermore, Glenn’s argument that the court did not make the statutory

considerations prior to sentencing is belied by the record.          The court reviewed his

presentence investigation report and heard from Glenn’s mother and grandmother.        They

spoke to the court about Glenn’s mental health and substance abuse and asked for

leniency. The court also heard from one of the victims impacted by Glenn’s conduct.

She told the court that her son has nightmares about the incident and that certain items in

her home that were damaged cannot be replaced.      The victim also told the court that she

had been receiving threatening telephone calls since the incident.

       {¶11} The court noted that Glenn accepted responsibility for his actions but

determined that he was not amenable to community control sanctions.         Furthermore, the
court stated that it would consider judicial release after the appropriate statutory time of

incarceration if Glenn was on good behavior while in prison and took advantage of the

rehabilitation programs offered.

       {¶12} The record shows that the court fulfilled its obligations under both R.C.

2929.11 and 2929.12. Glenn’s sentence is, therefore, not contrary to law.

       {¶13} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.       Case remanded

to the trial court for execution of sentence.



       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR